


EXHIBIT 10.1




INDEMNITY AGREEMENT


This Indemnity Agreement, dated as of ____________________, is made by and
between ServiceNow, Inc., a Delaware corporation (the “Company”), and
_______________________________________, a director, officer or key employee of
the Company or one of its Subsidiaries or Affiliates who satisfies the
definition of Indemnifiable Person (each as defined below) (“Indemnitee”).


RECITALS


A.    The Company is aware that competent and experienced persons are
increasingly reluctant to serve as representatives of corporations unless they
are protected by comprehensive liability insurance and are afforded rights to
indemnification and advancement of Expenses (as defined below), due to increased
exposure to litigation costs and risks resulting from their service to such
corporations, and due to the fact that the exposure frequently bears no
relationship to the compensation of such representatives;


B.    The members of the Board of Directors of the Company (the “Board”) have
concluded that to retain and attract talented and experienced individuals to
serve as representatives of the Company and its Subsidiaries and Affiliates and
to encourage such individuals to take the business risks necessary for the
success of the Company and its Subsidiaries and Affiliates, it is necessary for
the Company to contractually indemnify certain of its representatives and the
representatives of its Subsidiaries and Affiliates, and to assume for itself
maximum liability for Expenses and Other Liabilities in connection with claims
against such representatives in connection with their service to the Company and
its Subsidiaries and Affiliates;


C.    Section 145 (“Section 145”) of the Delaware General Corporation Law (the
“GCL”), contemplates that the Company may extend contractual rights to
indemnification and advancement of Expenses to its officers, directors,
employees and agents, and to persons who serve, at the request of the Company,
as directors, officers, employees or agents of other corporations, partnerships,
joint ventures, trusts or other enterprises;


D.    This Agreement is a supplement to and in furtherance of any rights to
indemnification or advancement of Expenses that are, or may be extended to,
Indemnitee under the Company’s Certificate of Incorporation and Bylaws and any
resolutions adopted pursuant thereto, and shall not be deemed a substitute
therefor, nor to diminish or abrogate any rights of Indemnitee thereunder;


E.    Indemnitee does not regard either the protection available under the
Company’s Certificate of Incorporation and Bylaws or the protection afforded by
the Company’s directors’ and officers’ liability insurance as adequate in the
present circumstances, and may not be willing to serve as a director, officer,
employee and or agent of the Company (and or in any other capacity at the
request of the Company) without adequate protection;


F.    The Company desires and has requested Indemnitee to serve or continue to
serve as a representative of the Company and/or the Subsidiaries or Affiliates
of the Company free from undue concern about inappropriate claims for damages
arising out of or related to such services to the Company and/or the
Subsidiaries or Affiliates of the Company;





--------------------------------------------------------------------------------




G.    Indemnitee is willing to serve, continue to serve and to take on
additional service for or on behalf of the Company and/or the Subsidiaries or
Affiliates of the Company on the condition that Indemnitee be extended the
contractual rights to indemnification and advancement of Expenses set forth
herein.


AGREEMENT


NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.Definitions.


(a)Affiliate. For purposes of this Agreement, “Affiliate” of the Company means
any corporation, partnership, limited liability company, joint venture, trust or
other enterprise in respect of which Indemnitee is or was serving, or has agreed
to serve, as a director, officer, trustee, manager, member, partner, employee,
agent, attorney, consultant, member of the entity’s governing body (whether
constituted as a board of directors, board of managers, general partner or
otherwise), fiduciary, or in any other similar capacity at the request, election
or direction of the Company, and including, but not limited to, any employee
benefit plan of the Company or a Subsidiary or Affiliate of the Company.


(b)Change in Control. For purposes of this Agreement, “Change in Control” means
the occurrence of any of the following: (i) any “person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended),
other than a Subsidiary or a trustee or other fiduciary holding securities under
an employee benefit plan of the Company or Subsidiary, is or becomes the
“Beneficial Owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding capital stock; (ii)
during any period of two consecutive years, individuals who at the beginning of
such period constitute the Board and any new director whose election by the
Board or nomination for election by the Company’s stockholders was approved by a
vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved, cease for any reason to
constitute a majority thereof; (iii) the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation that would result in the outstanding capital stock of
the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into capital stock of the
surviving entity) at least 80% of the total voting power represented by the
capital stock of the Company or such surviving entity outstanding immediately
after such merger or consolidation; or (iv) the stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company (in one transaction or a series of related
transactions) of all or substantially all of the Company’s assets.


(c)Expenses. For purposes of this Agreement, “Expenses” means all direct and
indirect costs of any type or nature whatsoever (including, without limitation,
all attorneys’ fees and related disbursements, and other out-of-pocket costs),
paid or incurred by Indemnitee in connection with either the investigation,
defense or appeal of, or being a participant (including as a witness) in, a
Proceeding, or establishing or enforcing a right to indemnification or
advancement of Expenses under this Agreement, Section 145 or otherwise;
provided, however, that Expenses shall not include any judgments, fines, ERISA
(or other benefit plan related) excise taxes or penalties or amounts paid in
settlement of a Proceeding.


(d)Indemnifiable Event.    For purposes of this Agreement, “Indemnifiable Event”
means any event or occurrence related to Indemnitee’s service for the Company or
any Subsidiary or Affiliate as



--------------------------------------------------------------------------------




an Indemnifiable Person (as defined below), or by reason of anything done or not
done, or any act or omission, by Indemnitee in any such capacity.


(e)Indemnifiable Person. For the purposes of this Agreement, “Indemnifiable
Person” means any person who is or was a director, officer, trustee, manager,
member, partner, employee, attorney, consultant, member of an entity’s governing
body (whether constituted as a board of directors, board of managers, general
partner or otherwise) or other agent or fiduciary of the Company or a Subsidiary
or Affiliate of the Company.


(f)Independent Counsel. For purposes of this Agreement, “Independent Counsel”
means legal counsel that has not performed services for the Company or
Indemnitee in the five years preceding the time the determination as to whether
such counsel is independent is made and that would not, under applicable
standards of professional conduct, have a conflict of interest in representing
either the Company or Indemnitee.


(g)Independent Director. For purposes of this Agreement, “Independent Director”
means a member of the Board who is not a party to the Proceeding for which a
claim is made under this Agreement.


(h)Other Liabilities. For purposes of this Agreement, “Other Liabilities” means
any and all liabilities of any type whatsoever (including, but not limited to,
judgments, fines, penalties, ERISA (or other benefit plan related) excise taxes
or penalties, and amounts paid in settlement of a Proceeding and all interest,
taxes, assessments and other charges paid or payable in connection with or in
respect of any such judgments, fines, ERISA (or other benefit plan related)
excise taxes or penalties, or amounts paid in settlement).


(i)Proceeding. For the purposes of this Agreement, “Proceeding” means any
threatened, pending, or completed action, suit or other proceeding, whether
civil, criminal, administrative, investigative, legislative or any other type
whatsoever, preliminary, informal or formal, including any arbitration or other
alternative dispute resolution and including any appeal of any of the foregoing.


(j)Subsidiary. For purposes of this Agreement, “Subsidiary” means any entity of
which more than 50% of the outstanding voting securities is owned directly or
indirectly by the Company.


2.Agreement to Serve. The Indemnitee agrees to serve and/or continue to serve as
an Indemnifiable Person in the capacity or capacities in which Indemnitee
currently serves the Company as an Indemnifiable Person, and any additional
capacity in which Indemnitee may agree to serve, until such time as Indemnitee’s
service in a particular capacity shall end according to the terms of an
agreement, the Company’s Certificate of Incorporation or Bylaws, governing law,
or otherwise. This Agreement shall not be deemed an employment contract between
the Company or any of its Subsidiaries or Affiliates, on the one hand, and
Indemnitee, on the other. Nothing contained in this Agreement is intended to
create any right to continued employment or other form of service for the
Company or a Subsidiary or Affiliate of the Company by Indemnitee. Without
limiting the foregoing, Indemnitee specifically acknowledges that Indemnitee's
employment, if any, with the Company (or any of its Subsidiaries or Affiliates)
is at will and that Indemnitee may be discharged at any time for any reason,
with or without cause, except as may be otherwise provided in any written
agreement between Indemnitee and the Company (or any of its Subsidiaries or
Affiliates), other applicable formal severance policies duly adopted by the
Board, or, with respect to service as a director or officer of the Company, by
the Company’s Certificate of Incorporation or Bylaws and the GCL.





--------------------------------------------------------------------------------




3.Mandatory Indemnification.


(a)Agreement to Indemnify. In the event Indemnitee is a person who was or is a
party to or witness in or is threatened to be made a party to or witness in any
Proceeding by reason of an Indemnifiable Event, the Company shall indemnify
Indemnitee from and against any and all Expenses and Other Liabilities incurred
by Indemnitee in connection with (including in preparation for) such Proceeding
to the fullest extent not prohibited by the GCL, as the same may be amended from
time to time (but only to the extent that such amendment permits the Company to
provide broader indemnification rights than the GCL permitted prior to the
adoption of such amendment).


(b)Exception for Amounts Covered by Insurance and Other Sources. Notwithstanding
the foregoing, the Company shall not be obligated to indemnify Indemnitee for
Expenses or Other Liabilities of any type whatsoever (including, but not limited
to judgments, fines, penalties, ERISA (or other benefit plan related) excise
taxes or penalties and amounts paid in settlement of a Proceeding) to the extent
such Expenses or Other Liabilities have been paid directly to Indemnitee (or
paid directly to a third party on Indemnitee’s behalf) by any directors and
officers, or other type, of insurance maintained by or on behalf of the Company.


(c)Company Obligations Primary. The Company hereby acknowledges that Indemnitee
may have rights to indemnification for Expenses and Other Liabilities provided
by [name of VC or other sponsoring organization (“Other Indemnitor”)]. The
Company agrees with Indemnitee that the Company is the indemnitor of first
resort of Indemnitee with respect to matters for which indemnification is
provided under this Agreement and that the Company will be obligated to make all
payments due to or for the benefit of Indemnitee under this Agreement without
regard to any rights that Indemnitee may have against the Other Indemnitor. The
Company hereby waives any equitable rights to contribution or indemnification
from the Other Indemnitor in respect of any amounts paid to Indemnitee
hereunder. The Company further agrees that no reimbursement of Other Liabilities
or payment of Expenses by the Other Indemnitor to or for the benefit of
Indemnitee shall affect the obligations of the Company hereunder, and that the
Company shall be obligated to repay the Other Indemnitor for all amounts so paid
or reimbursed to the extent that the Company has an obligation to indemnify
Indemnitee for such Expenses or Other Liabilities hereunder.


4.Partial Indemnification. If Indemnitee is entitled under any provision of this
Agreement to indemnification by the Company for some or a portion of any
Expenses or Other Liabilities but is not entitled to indemnification for the
total amount of such Expenses or Other Liabilities, the Company shall
nevertheless indemnify Indemnitee for such total amount except as to the portion
thereof for which indemnification is prohibited by the GCL. In any review or
Proceeding to determine the extent of indemnification, the Company shall bear
the burden to establish, by clear and convincing evidence, the lack of a
successful resolution of a particular claim, issue or matter and which amounts
sought in indemnity are allocable to claims, issues or matters which were not
successfully resolved.


5.Liability Insurance. So long as Indemnitee shall continue to serve the Company
or a Subsidiary or Affiliate of the Company as an Indemnifiable Person and
thereafter so long as Indemnitee shall be subject to any possible claim or
threatened, pending or completed Proceeding as a result of an Indemnifiable
Event, the Company shall use reasonable efforts to maintain in full force and
effect for the benefit of Indemnitee as an insured (i) liability insurance
issued by one or more reputable insurers and having the policy amount and
deductible deemed appropriate by the Board and providing in all respects
coverage at least comparable to and in the same amount as that being provided to
the Chairman of the Board or the Chief Executive Officer of the Company and (ii)
any replacement or substitute policies issued by one or more reputable insurers
providing in all respects coverage at least comparable to and in the same amount
as that being provided to



--------------------------------------------------------------------------------




the Chairman of the Board or the Chief Executive Officer of the Company. The
purchase, establishment and maintenance of any such insurance or other
arrangements shall not in any way limit or affect the rights and obligations of
the Company or of Indemnitee under this Agreement except as expressly provided
herein, and the execution and delivery of this Agreement by the Company and
Indemnitee shall not in any way limit or affect the rights and obligations of
the Company or the other party or parties thereto under any such insurance or
other arrangement. In the event of a Change in Control subsequent to the date of
this Agreement, or the Company’s becoming insolvent, including being placed into
receivership or entering the federal bankruptcy process, the Company shall
maintain in force any directors’ and officers’ liability insurance policies then
maintained by the Company in providing insurance in respect of Indemnitee for a
period of not less than six years after the date of such Change of Control or
the date on which the Company became insolvent, as applicable.


6.Mandatory Advancement of Expenses. If requested by Indemnitee, the Company
shall advance prior to the final disposition of the Proceeding all Expenses
reasonably incurred by Indemnitee in connection with (including in preparation
for) a Proceeding not initiated by Indemnitee related to an Indemnifiable Event.
Indemnitee hereby undertakes to repay such amounts advanced if, and only if and
to the extent that, it shall ultimately be determined that Indemnitee is not
entitled to be indemnified by the Company under the GCL, and no additional form
of undertaking with respect to such obligation to repay shall be required. The
advances to be made hereunder shall be paid by the Company to Indemnitee or
directly to a third party designated by Indemnitee within thirty (30) days
following delivery of a written request therefor by Indemnitee to the Company.
Indemnitee’s undertaking to repay any Expenses advanced to Indemnitee hereunder
shall be unsecured and shall not be subject to the accrual or payment of any
interest thereon. In the event that Indemnitee’s request for the advancement of
Expenses shall be accompanied by an affidavit of counsel to Indemnitee to the
effect that such counsel has reviewed such Expenses and that such Expenses are
reasonable in such counsel’s view, then such Expenses shall be deemed reasonable
in the absence of clear and convincing evidence to the contrary.


7.Notice and Other Indemnification Procedures.


(a)Notification. As soon as reasonably practicable after receipt by Indemnitee
of notice of the commencement of or the threat of commencement of any
Proceeding, Indemnitee shall, if Indemnitee believes that indemnification or
advancement of Expenses with respect thereto may be sought from the Company
under this Agreement, notify the Company of the commencement or threat of
commencement thereof. However, Indemnitee’s failure to so notify the Company, or
any delay in Indemnitee’s provision of such notice, shall not relieve the
Company from any liability that it may have to Indemnitee hereunder or
otherwise, except to the extent that the Company is materially prejudiced in its
defense of such Proceeding as a result of such failure.


(b)Insurance and Other Matters. If, at the time of the receipt of a notice of
the commencement of a Proceeding pursuant to Section 7(a) above, the Company has
director and officer liability insurance in effect, the Company shall give
prompt notice of the commencement of such Proceeding to the issuers in
accordance with the procedures set forth in the respective policies. The Company
shall thereafter take all reasonable action to cause such insurers to pay, on
behalf of Indemnitee, all amounts payable as a result of such Proceeding in
accordance with the terms of such insurance policies.


(c)Assumption of Defense. In the event the Company shall be obligated to advance
the Expenses for any Proceeding against Indemnitee, the Company, if deemed
appropriate by the Company, shall be entitled to assume the defense of such
Proceeding as provided herein. Such defense by the Company may include the
representation of two or more parties by one attorney or law firm as permitted
under the



--------------------------------------------------------------------------------




ethical rules and legal requirements related to joint representations. Following
delivery of written notice to Indemnitee of the Company’s election to assume the
defense of such Proceeding, the approval by Indemnitee (which approval shall not
be unreasonably withheld) of counsel designated by the Company and the retention
of such counsel by the Company, for so long as such counsel is acting on behalf
of Indemnitee in the Proceeding, the Company will not be liable to Indemnitee
under this Agreement for any fees and expenses of counsel subsequently incurred
by Indemnitee with respect to the same Proceeding. If (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have notified the Board in writing that Indemnitee has
reasonably concluded that there is likely to be a conflict of interest between
the Company and Indemnitee in the conduct of any such defense, or (C) the
Company fails to employ counsel to assume the defense of such Proceeding, the
fees and expenses of Indemnitee’s counsel shall be subject to indemnification
and/or advancement pursuant to the terms of this Agreement. Nothing herein shall
prevent Indemnitee from employing counsel for any such Proceeding at
Indemnitee’s expense.


(d)Settlement. The Company shall not be liable to indemnify Indemnitee under
this Agreement or otherwise for any amounts paid in settlement of any Proceeding
effected without the Company’s written consent; provided, however, that if a
Change in Control has occurred subsequent to the date of this Agreement, the
Company shall be liable for indemnification of Indemnitee for amounts paid in
settlement if the Independent Counsel has approved the settlement. Neither the
Company nor any Subsidiary or Affiliate shall enter into a settlement of any
Proceeding that might result in the imposition of any Expense, Other Liability,
penalty, limitation or detriment on Indemnitee, whether indemnifiable under this
Agreement or otherwise, without Indemnitee’s written consent. Neither the
Company nor Indemnitee shall unreasonably withhold consent from any settlement
of any Proceeding. The Company shall promptly notify Indemnitee upon the
Company’s receipt of an offer to settle, or if the Company makes an offer to
settle, any Proceeding, and provide Indemnitee with a reasonable amount of time
to consider such settlement, in the case of any such settlement for which the
consent of Indemnitee would be required hereunder. The Company shall not, on its
own behalf, settle any part of any Proceeding to which Indemnitee is a party
with respect to other parties (including the Company) without the written
consent of Indemnitee if any portion of the settlement is to be funded from
insurance proceeds unless approved by a majority of the Independent Directors,
provided that this sentence shall cease to be of any force and effect if it has
been determined in accordance with this Agreement that Indemnitee is not
entitled to indemnification hereunder with respect to such Proceeding or if the
Company’s obligations hereunder to Indemnitee with respect to such Proceeding
have been fully discharged.


8.Determination of Right to Indemnification.


(a)Success on the Merits or Otherwise. Notwithstanding any other provisions of
this Agreement, to the fullest extent permitted by applicable law and to the
extent that Indemnitee is a party to (or a participant in) and is successful, on
the merits or otherwise, in any Proceeding or in defense of any claim, issue or
matter therein, in whole or in part, the Company shall indemnify Indemnitee
against all Expenses actually and reasonably incurred by Indemnitee in
connection therewith. If Indemnitee is not wholly successful in such Proceeding
but is successful, on the merits or otherwise, as to one or more but less than
all claims, issues or matters in such Proceeding, the Company shall indemnify
Indemnitee against all Expenses actually and reasonably incurred by Indemnitee
or on Indemnitee's behalf in connection with or related to each successfully
resolved claim, issue or matter to the fullest extent permitted by law. For
purposes of this Section 8 and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.





--------------------------------------------------------------------------------




(b)Partial Indemnification in Other Situations. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
shall nevertheless indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.


(c)Standard of Conduct Determination. Indemnitee shall be entitled to select the
manner in which any determination of whether or not Indemnitee has met the
applicable standard of conduct necessary to demonstrate Indemnitee’s entitlement
to indemnification under the GCL shall be decided, and such election will be
made from among the following:


(1)    Those members of the Board who are Independent Directors, even though
less than a quorum;
(2)    A committee of Independent Directors designated by a majority vote of
Independent Directors, even though less than a quorum; or
(3)    Independent Counsel selected by Indemnitee and approved by the Board,
which approval may not be unreasonably withheld, which counsel shall make such
determination in a written opinion.
If Indemnitee is an officer or a director of the Company at the time that
Indemnitee is selecting the manner in which such determination is made, then
Indemnitee shall not select Independent Counsel to make such determination
unless there are no Independent Directors or unless the Independent Directors
direct that such determination shall be made by Independent Counsel. The party
selected to make such standard of conduct determination shall be referred to
herein as the “Reviewing Party.” Notwithstanding the foregoing, following any
Change in Control subsequent to the date of this Agreement, the Reviewing Party
shall be Independent Counsel selected in the manner provided in Section 8(c)(3)
above.
  
(d)As soon as practicable, and in no event later than thirty (30) days after
receipt by the Company of written notice of Indemnitee’s selection of the
Reviewing Party pursuant to Section 8(c) above, the Company and Indemnitee shall
each submit to the Reviewing Party such information as they believe is
appropriate for the Reviewing Party to consider. The Reviewing Party shall
arrive at its decision within a reasonable period of time following the receipt
of all such information from the Company and Indemnitee, but in no event later
than thirty (30) days following the receipt of all such information, provided
that the time by which the Reviewing Party must reach a decision may be extended
by mutual agreement of the Company and Indemnitee. All Expenses associated with
the process set forth in this Section 8(d), including but not limited to the
Expenses of the Reviewing Party, shall be paid by the Company and, in the event
Independent Counsel is the Reviewing Party, the Company shall indemnify such
counsel against any and all Expenses, claims, liabilities and damages arising
out of or relating to this Agreement or its engagement pursuant hereto. The
Company promptly will advise Indemnitee in writing with respect to any
determination that Indemnitee is or is not entitled to indemnification,
including a description of any reason or basis for which indemnification has
been denied.


(e)Remedies of Indemnitee. In the event that (i) a determination is made
pursuant to this Agreement that Indemnitee is not entitled to indemnification
under this Agreement, (ii) any advancement of Expenses is not timely made
pursuant to Section 6 of this Agreement, (iii) no required determination of
entitlement to indemnification shall have been made within thirty (30) days (or
such longer period as may be mutually agreed) after the Reviewing Party’s
receipt of the information contemplated by Section 8(d) , (iv) payment of
indemnification is not made pursuant to Section 8(a) within ten (10) days after
receipt by



--------------------------------------------------------------------------------




the Company of a written request therefor, (v) payment of indemnification
pursuant to Section 3(a), 4 or 8(b) of this Agreement is not made within ten
(10) days after a determination has been made that Indemnitee is entitled to
indemnification, or (vi) in the event that the Company or any other person takes
or threatens to take any action to declare this Agreement void or unenforceable,
or institutes any litigation or other action or Proceeding designed to deny, or
to recover from, the Indemnitee the benefits provided or intended to be provided
to the Indemnitee hereunder, Indemnitee shall be entitled to an adjudication by
the Delaware Court of Chancery of Indemnitee's entitlement to such
indemnification or advancement of Expenses. If a determination shall have been
made pursuant to this Agreement that Indemnitee is entitled to indemnification,
the Company shall be bound by such determination in any judicial proceeding
commenced pursuant to this Section 8(e), absent (x) a misstatement by Indemnitee
of a material fact, or an omission of a material fact necessary to make
Indemnitee's statement not materially misleading, in connection with the request
for indemnification, or (y) a prohibition of such indemnification under
applicable law.


(f)Expenses. Notwithstanding anything to the contrary set forth herein, the
Company shall, within ten days after receipt by the Company of a written request
therefor, advance such Expenses to Indemnitee which are incurred by Indemnitee
in connection with any action brought by Indemnitee for indemnification or
advancement of Expenses from the Company under this Agreement or under any
directors’ and officers’ liability insurance policies maintained by the Company.
The Company shall indemnify Indemnitee against all Expenses incurred by
Indemnitee in connection with any hearing or Proceeding under this Section 8
involving Indemnitee and against all Expenses and Other Liabilities incurred by
Indemnitee in connection with any other Proceeding between the Company and
Indemnitee; provided, that if Indemnitee is not wholly successful on the
underlying claims, then such indemnification shall be only to the extent
Indemnitee is successful on such underlying claims or otherwise as permitted by
law, whichever is greater.
  
(g)Determination of “Good Faith”. For purposes of any determination of whether
Indemnitee acted in “good faith” Indemnitee shall be deemed to have acted in
good faith if in taking or failing to take the action in question Indemnitee
relied on the records or books of account of the Company or a Subsidiary or
Affiliate, including financial statements, or on information, opinions, reports
or statements provided to Indemnitee by the officers or other employees of the
Company or a Subsidiary or Affiliate in the course of their duties, or on the
advice of legal counsel for the Company or a Subsidiary or Affiliate, or on
information or records given or reports made to the Company or a Subsidiary or
Affiliate by an independent certified public accountant or by an appraiser or
other expert selected by the Company or a Subsidiary or Affiliate, or by any
other person (including legal counsel, accountants and financial advisors) as to
matters Indemnitee reasonably believes are within such other person’s
professional or expert competence and who has been selected with reasonable care
by or on behalf of the Company or a Subsidiary or Affiliate. In connection with
any determination as to whether Indemnitee is entitled to be indemnified
hereunder, or to advancement of expenses, the Reviewing Party or court shall
presume that Indemnitee has satisfied the applicable standard of conduct and is
entitled to indemnification or advancement of Expenses, as the case may be, and
the burden of proof shall be on the Company to establish, by clear and
convincing evidence, that Indemnitee is not so entitled. The provisions of this
Section 8(g) shall not be deemed to be exclusive or to limit in any way the
other circumstances in which Indemnitee may be deemed to have met the applicable
standard of conduct set forth in this Agreement. In addition, the knowledge
and/or actions, or failures to act, of any other person serving the Company or a
Subsidiary or Affiliate as an Indemnifiable Person shall not be imputed to
Indemnitee for purposes of determining the right to indemnification hereunder.


9.Exceptions. Any other provision herein to the contrary notwithstanding,


(a)Claims Initiated by Indemnitee. The Company shall not be obligated pursuant
to the terms of this Agreement to indemnify or advance Expenses to Indemnitee
with respect to any Proceeding



--------------------------------------------------------------------------------




(or any part of any Proceeding) or claims initiated or brought voluntarily by
Indemnitee, including, without limitation, any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or agents or other indemnitees, and not by way of defense,
except (1) with respect to Proceedings brought to establish or enforce a right
to indemnification under this Agreement, any other statute or law, as permitted
under Section 145, or otherwise, or (2) where the Board has consented to the
initiation of such Proceeding (or part thereof) prior to its initiation; or


(b)Actions Based on Federal Statutes Regarding Profit Recovery and Return of
Bonus Payments. The Company shall not be obligated pursuant to the terms of this
Agreement to indemnify Indemnitee on account of (i) any Proceeding in which
judgment is rendered against Indemnitee for an accounting of profits made from
the purchase or sale by Indemnitee of securities of the Company pursuant to the
provisions of Section 16(b) of the Securities Exchange Act of l934 and
amendments thereto or similar provisions of any federal, state or local
statutory law, or (ii) any reimbursement of the Company by the Indemnitee of any
bonus or other incentive-based or equity-based compensation or of any profits
realized by the Indemnitee from the sale of securities of the Company, as
required in each case under the Exchange Act (including any such reimbursements
that arise from an accounting restatement of the Company pursuant to Section 304
of the Sarbanes-Oxley Act of 2002 (the "Sarbanes-Oxley Act"), or the payment to
the Company of profits arising from the purchase and sale by Indemnitee of
securities in violation of Section 306 of the Sarbanes-Oxley Act); or


(c)Unlawful Indemnification. The Company shall not be obligated pursuant to the
terms of this Agreement to indemnify Indemnitee for Expenses or Other
Liabilities if such indemnification is prohibited by law as determined by a
court of competent jurisdiction in a final adjudication not subject to further
appeal.


10.Non-exclusivity. The provisions for indemnification and advancement of
Expenses set forth in this Agreement shall not be deemed exclusive of any other
rights which Indemnitee may have under any provision of law, the Company’s
Certificate of Incorporation or Bylaws, the vote of the Company’s stockholders
or disinterested directors, other agreements, or otherwise, both as to acts or
omissions in his or her official capacity and to acts or omissions in another
capacity while serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and Indemnitee’s rights hereunder shall continue after
Indemnitee has ceased serving the Company or a Subsidiary or Affiliate as an
Indemnifiable Person and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee.


11.Severability. If any provision or provisions of this Agreement shall be held
to be invalid, illegal or unenforceable for any reason whatsoever, (i) the
validity, legality and enforceability of the remaining provisions of the
Agreement (including, without limitation, all portions of any paragraphs of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that are not themselves invalid, illegal or unenforceable) shall
not in any way be affected or impaired thereby, and (ii) to the fullest extent
possible, the provisions of this Agreement (including, without limitation, all
portions of any paragraphs of this Agreement containing any such provision held
to be invalid, illegal or unenforceable, that are not themselves invalid,
illegal or unenforceable) shall be construed so as to give effect to the intent
manifested by the provision held invalid, illegal or unenforceable.


12.Supersession, Modification and Waiver. This Agreement supersedes any prior
indemnification agreement between the Indemnitee and the Company, its
Subsidiaries or its Affiliates. If the Company and Indemnitee have previously
entered into a separate agreement providing for the Company’s indemnification of
or advancement of Expenses to Indemnitee, the parties’ entry into this Agreement
shall be deemed to amend and restate such prior agreement to read in its
entirety as, and shall be superseded by,



--------------------------------------------------------------------------------




this Agreement; provided, however, that this Agreement shall be a supplement to,
and shall be deemed to be in furtherance of, any rights to indemnification or
advancement of Expenses extended to Indemnitee by the Company from time to time
under the Company’s Certificate of Incorporation or Bylaws or under applicable
law, and this Agreement shall in no way be deemed a substitute for, nor shall it
diminish or abrogate any rights of Indemnitee thereunder. No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto. No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (whether or not similar) and except as expressly provided
herein, no such waiver shall constitute a continuing waiver.


13.Successors and Assigns. The terms of this Agreement shall bind, and shall
inure to the benefit of, the successors and assigns of the parties hereto
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company).
\
14.Notice. All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed duly given (i) if delivered by
hand and a receipt is provided by the party to whom such communication is
delivered, (ii) if mailed by certified or registered mail with postage prepaid,
return receipt requested, on the signing by the recipient of an acknowledgment
of receipt form accompanying delivery through the U.S. mail, (iii) personal
service by a process server, or (iv) delivery to the recipient’s address by
overnight delivery (e.g., FedEx, UPS or DHL) or other commercial delivery
service. Addresses for notice to either party are as shown on the signature page
of this Agreement, or as subsequently modified by written notice complying with
the provisions of this Section 14. Delivery of communications to the Company
with respect to this Agreement shall be sent to the attention of the Company’s
General Counsel.


15.Presumptions. For purposes of this Agreement, the termination of any
Proceeding, by judgment, order, settlement (whether with or without court
approval) or conviction, or upon a plea of nolo contendere or its equivalent,
shall not, of itself, create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not permitted by applicable law or otherwise.
In addition, neither the failure of the Company or a Reviewing Party to have
made a determination as to whether Indemnitee has met any particular standard of
conduct or had any particular belief, nor an actual determination by the Company
or a Reviewing Party that Indemnitee has not met such standard of conduct or did
not have such belief, prior to the commencement of Proceedings by Indemnitee to
secure a judicial determination by exercising Indemnitee’s rights under Section
8(e) of this Agreement shall be a defense to Indemnitee’s claim or create a
presumption that Indemnitee has failed to meet any particular standard of
conduct or did not have any particular belief or is not entitled to
indemnification under applicable law or otherwise.


16.Survival of Rights. The rights conferred on Indemnitee by this Agreement
shall continue after Indemnitee has ceased to serve the Company or a Subsidiary
or Affiliate of the Company as an Indemnifiable Person and shall inure to the
benefit of Indemnitee’s spouse, assigns, heirs, devisees, executors and
administrators and other legal representatives.


17.Subrogation and Contribution. (a) In the event of payment under this
Agreement, the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee, who shall execute all documents
required and shall do all acts that may be necessary to secure such rights and
to enable the Company effectively to bring suit to enforce such rights.


(b)     To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by or on behalf of Indemnitee, whether



--------------------------------------------------------------------------------




for judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
indemnifiable event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Indemnitee as a
result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).


18.Specific Performance, Etc. The parties recognize that if any provision of
this Agreement is violated by the Company, Indemnitee may be without an adequate
remedy at law. Accordingly, in the event of any such violation, Indemnitee shall
be entitled, if Indemnitee so elects, to institute Proceedings, either in law or
at equity, to enforce this Agreement by seeking injunctive relief or specific
performance, without any necessity of showing actual damage or irreparable harm
and that by seeking injunctive relief, Indemnitee shall not be precluded from
seeking or obtaining any other relief to which Indemnitee may be entitled. The
parties further agree that Indemnitee shall be entitled to such specific
performance and injunctive relief without the need of posting bonds or other
undertakings in connection therewith. The Company acknowledges that in the
absence of a waiver, a bond or undertaking may be required of Indemnitee by the
Delaware Court of Chancery, and the Company hereby waives any such requirement
of a bond or undertaking.1


19.Counterparts. This Agreement may be executed in counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this Agreement.


20.Headings. The headings of the sections and paragraphs of this Agreement are
inserted for convenience only and shall not be deemed to constitute part of this
Agreement or to affect the construction or interpretation thereof.


21.Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with the laws of the State of Delaware, without regard to
principles of conflicts of laws thereof.


22.Consent to Jurisdiction. Each of the Company and Indemnitee hereby
irrevocably (i) agrees that any action, suit or proceeding arising out of or in
connection with this Agreement shall be brought only in the Delaware Court of
Chancery, and not in any other state or federal court in the United States or
any court in any other jurisdiction, (ii) consents to submit to the jurisdiction
of the Delaware Court of Chancery for purposes of any action, suit or proceeding
which arises out of or relates to this Agreement, (iii) agrees to appoint, to
the extent such party is not otherwise subject to service of process in the
State of Delaware, the registered agent of the Company in the State of Delaware
as in effect from time to time (or, if the Company or its successor and/or
assign ceases to have a registered agent in the State of Delaware, its last
registered agent) as such party’s agent for acceptance of legal process in
connection with any such action or proceeding against such party with the same
legal force and validity as if served upon such party personally within the
State of Delaware, (iv) waive any objection to the laying of venue of any such
action, suit or proceeding in the Delaware Court of Chancery, and (v) waive, and
agree not to plead or make, any claim that any such action or proceeding brought
in the Delaware Court of Chancery has been brought in an improper or
inconvenient forum.






1 NTD: Waiving the posting of a bond is a very director-friendly provision - not
as common, but the bond amounts can be high in Chancery Court.



--------------------------------------------------------------------------------






23.Duration. This Agreement shall continue until and terminate upon the later
of: (a) ten (10) years after the date that Indemnitee shall have ceased to serve
as a representative of the Company or, at the request of the Company, as a
representative of a Subsidiary or Affiliate, and (b) one (1) year after the
final termination of any Proceeding then pending in respect of which Indemnitee
is granted rights of indemnification or advancement of Expenses hereunder and of
any proceeding commenced by Indemnitee pursuant to this Agreement relating
thereto.




The parties hereto have entered into this Indemnity Agreement effective as of
the date first above written.        
 
SERVICENOW, INC.:
 
 
 
 
 
By:
 
 
 
Its:
 
 
 
 
 
 
 
INDEMNITEE:
 
 
 
 
 
 
 
 
Address:
 
 
 
 
 
 
 

            





